Citation Nr: 0520728	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  02 18-780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a scar 
on the forehead and scalp.

2.  Entitlement to a compensable rating for a postoperative 
scar on the left arm.

3.  Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the left humerus (of the non-
dominant extremity).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
increased the rating for a scar on the veteran's forehead and 
scalp from 0 to 10 percent, effective May 5, 1999.  The RO 
confirmed and continued a 10 percent rating for residuals of 
a fracture of the left humerus, and a 
0 percent rating (i.e., noncompensable) for a postoperative 
scar on the left arm.  In February 2001, the RO assigned an 
earlier effective date of January 26, 1990, for the increase 
to 10 percent for the scar on his forehead and scalp.  

In December 2003, the Board remanded the case to the RO for 
additional development and consideration.  Thereafter, a 
February 2005 rating decision increased the rating for the 
residuals of a fracture of the left humerus from 10 to 20 
percent effective May 5, 1999 (the date he filed his claim 
for an increased rating), but denied a rating higher than 
that.  The veteran has since continued to appeal requesting 
an even higher rating.  Cf., AB v. Brown, 6 Vet. App. 35, 39 
(1993).


FINDINGS OF FACT

1.  The scars on the veteran's forehead and scalp measure 11 
x 0.3 centimeters (cm), 3.0 x 0.3 cm, 2.0 x 0.3 cm, and 1.3 x 
0.2 (totaling 5.1 square cm) and are characterized by minimal 
soft tissue loss and slight depression, but are non-adherent, 
do not involve gross distortion or asymmetry of his facial 
features and pigmentation is closely aligned to the 
surrounding tissues.  Overall, the scars are best 
characterized as moderately disfiguring rather than severely 
disfiguring.

2.  The postoperative scar on the veteran's left arm is well-
healed and measures 24.5 x 0.3 cm (7.35 square cm).  It is 
characterized by mild soft tissue loss resulting in mild 
depression and a "pins-and-needles" sensation, but is non-
adherent and does not limit motion in his left arm.  

3.  The residuals of a fracture of the left humerus are 
characterized by pain, fatigue, and shoulder forward flexion 
limited to 160 degrees, abduction limited to 120 degrees; 
left elbow extension limited to 20 degrees, flexion limited 
to 120 degrees; and left forearm supination limited to 30 
degrees or less.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for a scar on the veteran's forehead and scalp.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 
4.118, Diagnostic Code (DC) 7800 (2002 and 2004).

2.  The criteria are met for a 10 percent rating for a 
postoperative scar on the veteran's left arm, but no higher.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.10, 4.118, DCs 7804 and 7805 (2002 and 
2004).

3.  The criteria are not met for a rating higher than 20 
percent for residuals of a fracture of the left humerus (non-
dominant extremity).  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.20, 4.40, 
4.71a, DCs 5201, 5206, 5207, 5213 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA 
and implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

Here, the March 2004 VCAA letter provided the veteran with 
notice of the evidence necessary to support his claims that 
was not on record at the time the letter, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The March 2004 VCAA letter 
also specifically requested him to submit any evidence in his 
possession that pertained to his claims.  Thus, the content 
of this letter provided satisfactory VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini 
II.

Regarding the timing of the notice, the VCAA was enacted 
after the RO's initial adjudication in April 2000.  So 
obviously the notice could not and did not comply with the 
requirement that notice must precede the initial RO 
adjudication.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
II, 18 Vet. App. at 120.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudication in question, 
VA does not have to vitiate the initial decision and start 
the whole adjudicatory process anew.  Rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice such that he is not prejudiced.  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  Failure to provide notice before the first adverse 
decision by the AOJ would not have the natural effect of 
producing prejudice, and therefore, prejudice must be pled as 
to this deficiency.))

The VCAA notice mentioned provided the veteran with ample 
opportunity to respond before VA readjudicated his claims and 
issued the supplemental statement of the case (SSOC) and 
rating decision in February 2005, wherein the RO addressed 
any additional evidence that had been received since its 
April 2000 decision in question, SOC, and the prior January 
2003 SSOC.  

The veteran did not respond to the March 2004 VCAA letter, 
and has not otherwise indicated he has any additional 
relevant evidence to submit or which needs to be obtained.  
Under these circumstances, and given the Board's December 
2003 remand for additional development, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to 
"afford a claimant a meaningful opportunity to participate 
effectively in the processing of ... claim by VA") (citing 
Pelegrini, 18 Vet. App. at 122-24).

With respect to the VCAA letter of March 2004, the veteran 
was encouraged to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond, 
but unless VA heard from him, a decision might be made as 
soon as VA had completed its attempts to obtain all the 
relevant evidence that it knew about. 

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60-day notice alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO scheduled the veteran for VA 
examinations to assess the severity of the service-connected 
disabilities at issue.  Private medical records and letters 
were obtained from Dr. Schwach, and his VA outpatient 
treatment (VAOPT) records were also obtained.  As mentioned, 
he has not indicated that he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.


Factual Background

The veteran sustained injuries resulting from a motor vehicle 
accident (MVA) during active military service.  As a result, 
the disabilities at issue were service-connected effective 
from September 1963 - the day after his discharge from 
military service.


1.  Scars on the Veteran's Forehead and Scalp, and Left Arm

The report of the most recent May 2004 VA scar examination 
indicates the veteran complained of a burning sensation 3 or 
4 times per year in his frontal scalp region.  Upon physical 
examination, the right frontal scalp demonstrated a "V" 
shaped scar with the medial arm of the "V" extending 10 cm, 
with a diameter of 0.3 cm throughout.  The lateral arm of the 
"V" measured 3.0 x 0.3 cm.  There was no inflammation, 
induration, keloid formation or hypertrophic scarring.  The 
underlying soft tissue was mildly diminished.  The structural 
integrity of the scar was intact.  There was no evidence of 
atrophy or breakdown.  The skin tissue was neither tethered 
nor fixed to underlying structures thereby no limitation of 
motion or limitation on function was appreciated.  The 
examiner remarked, "Due to mild soft tissue atrophy and 
location of the face the disfigurement is moderate."  The 
overall structure of the facial features remained intact with 
no alteration to the orientation of the eye, eyelids or ears.

The left mid frontal forehead demonstrated a horizontal 2.0 x 
0.3 cm linear scar with surgical suture track marks.  The 
scar demonstrated soft tissue depression.  There was no 
overlying atrophy, hypertrophy or keloid formation, 
inflammation or edema.  There was no evidence of breakdown.

A third scar measuring 1.3 x 0.2 cm was only across the nasal 
root.  All three scars showed no evidence of ulceration or 
breakdown.  The overlying integrity of the skin was intact.  
Pigmentation was aligned similarly to surrounding tissues 
with good cosmetic outcome.

With regard to the postoperative scar on the veteran's left 
arm, physical examination revealed a well-healed, well-
approximated scar measuring 24.5 x 0.3 cm.  Palpation of the 
scar demonstrated full mobility of the skin relative to the 
underlying soft structures.  There was mild soft tissue loss 
directly under the scar resulting in mild depression.  The 
scar demonstrated no tethering or immobilization of the skin 
relative to the underlying structures.

Color photographs were taken and associated with the claims 
file.

The examiner further opined:

The scars although well healed and demonstrating 
minimal underlying soft tissue damage (sic) the 
location of the scars with underlying nerve make 
it at least likely as not that the associated 
pins and needles symptoms that [the veteran] is 
claiming could occur.  It is important to note 
that the scars themselves have no inhibitory 
limitations of motion or function.  

The report of an earlier March 2000 VA scar examination had 
similar findings.  With regard to the veteran's postoperative 
scar on his left arm, however, it was noted there was a 
slight degree of subjective tenderness at the area over the 
mid portion of the olecranon process of the ulna on the left.  
The entire scar was well healed and the remainder was 
nontender.  The scar was entirely moveable and there was no 
palpable underlying damage to the underlying tissues.  With 
regard to the scars on his forehead and scalp, the examiner 
noted that it was subjectively tender and the veteran 
reported it became red approximately four or five times per 
year.  The scars were not elevated or depressed.

The report of an earlier January 1990 VA examination 
indicates the postoperative scar on the veteran's left arm 
was nontender.


2.  Residuals of a Fracture of the Left Humerus (Non-Dominant 
Extremity)

The report of the most recent April 2004 VA joints 
examination indicates the veteran complained of left 
shoulder, elbow, and wrist pain, weakness, and stiffness.  He 
reported that he sustained a fracture to his left humerus 
requiring surgery and later removal of hardware from his left 
arm.  He reported he had flare-ups twice a week, lasting half 
a day, during which he had increased pain and dysfunction and 
decreased use of his left arm.  He was right-handed and 
reported he was able to fulfill his activities of daily 
living, however, he could not lift anything heavy.  He had 
the ability to pick up a cup of coffee, but after that, had 
increased difficulty.  He had decreased ability to twist his 
forearm and move it completely.

Upon objective examination, the examiner noted the elbow area 
was held in flexion and abnormal position.  There was a 
suggestion of some atrophy over the left upper arm and lower 
arm musculature.  There was no suggestion of bony nonunion, 
malunion, or any gross deformity of the humerus except at the 
elbow joint - the abnormal positioning being noted.  The left 
shoulder showed no significant abnormality of color, 
deformity, swelling or atrophy.  There was some crepitance.  
There was no swelling or abnormality of temperature.  There 
was some tenderness in the shoulder and over the humerus, 
both mid and distal.  

The range of motion (ROM) of the left shoulder, both active 
and passive, was:  forward flexion limited to 160 degrees, 
abduction to 120 degrees, external rotation to 60 degrees, 
and internal rotation to 80 degrees.  

The left elbow was somewhat swollen, slightly hyperemic.  It 
was held in a flexion deformity.  Palpation of the left elbow 
elicited no abnormality of temperature or crepitance.  There 
was some swelling and tenderness.  

The ROM of the left elbow, both active and passive, was:  
flexion limited to 120 degrees, pronation to 80 degrees, and 
supination to 30 degrees.  ROM lacked 20 degrees upon 
extension.

After repetitively flexing and extending the left shoulder 
and left elbow, testing for pain, weakness, fatigability, and 
incoordination, the veteran had the same ROM with no pain.  
X-rays of the forearm dated in June 1999 showed previous open 
reduction and internal fixation, distal humerus and elbow.  
There was callus formation present at the fracture site.  
There were degenerative changes at the elbow joint.  The 
examiner's assessment was that the veteran had residuals of 
left distal humerus fracture, left shoulder strain, left 
elbow osteoarthritis, and left wrist strain.  The examiner 
also noted that there was no recurrent dislocation.

The report of an April 2004 VA examination for peripheral 
nerves indicates the veteran complained of a tight painful 
feeling in his entire arm.  The pain became worse when he 
needed to grip something with his left hand.  He described 
some numbness and tingling involving digits 4 and 5 of his 
left hand.  He was unable to completely extend at the elbow.  
He denied any loss of sensation.  

Upon objective physical examination, power, tone and bulk 
were normal in the deltoids, biceps, triceps, wrist 
extensors, and wrist flexors.  He showed weakness in digits 4 
and 5 on the left hand.  He had decreased sensation in digits 
4 and 5 on the left hand along with ulnar surface of the 
forearm.  Deep tendon reflexes were +2 in the biceps, 
triceps, brachioradialis, knee and ankle.  The examiner's 
impression was that he had signs of ulnar neuropathy, and it 
was at least as likely as not that the ulnar neuropathy was 
due to the humerus fracture that occurred in service.

The veteran was also treated by Dr. Schwach.  A March 2000 
letter indicates he had diminished grip strength - 
measurement with dynamometer suggested grip strength of 86 
pounds of pressure on the right versus 42 on the left.  On 
repeat testing, the right grip strength measured 67 pounds 
and the left increased to 55 pounds.  The ROM of the left 
elbow was from 30 to 130 degrees (extension - flexion).  In 
addition supination was limited to 40 degrees.  An April 2001 
letter indicates he had loss of full mobility.  An 
examination revealed minimal tenderness in the hand, some 
limitation of motion, and loss of grip strength.  A May 2001 
letter from Dr. Schwach indicates the ROM in the veteran's 
left elbow was 25 to 125 degrees (extension - flexion).  
There was also a loss of active supination - he could only 
turn his left hand palm up from 0 to 5 degrees.  


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).


1.  Scars on the Forehead and Scalp, and Left Arm

During the pendency of this appeal, the rating criteria for 
evaluating skin disorders, including scars, were amended.  
These changes became effective on August 30, 2002.  See 67 
Fed. Reg. 49590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).  The veteran's scars on his forehead and scalp 
have been evaluated under DC 7800.  Under the old version of 
DC 7800, disfiguring scars of the head, face or neck that 
demonstrate a complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement warrant a 50 percent rating.  Severe scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles warrant a 30 percent rating.  
Moderate disfiguring scars warrant a 10 percent rating.  
Slight scars warrant a 0 percent rating.  
See 38 C.F.R. § 4.118, DC 7800 (2002).

The veteran's postoperative scar on his left arm has been 
evaluated under DC 7805.  Under the old version of DC 7805, 
scars are rated based on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, DC 7805 (2002).  
Furthermore, under the old version of DC 7803, superficial 
scars that are poorly nourished, with repeated ulceration 
warrant a 10 percent rating.  Under the old version of DC 
7804, superficial scars that are tender and painful on 
objective demonstration warrant a 10 percent rating.  See 38 
C.F.R. §4.118, DC 7804 (2002).

As mentioned, 38 C.F.R. §4.118 was amended effective August 
30, 2002.  The pertinent revised criteria for rating skin 
disabilities are:

DC 7800 Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of 
disfigurement......................................
....................................80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of 
disfigurement...........................50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of 
disfigurement..........................30

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under 38 C.F.R. § 
4.118, are:

1.  Scar 5 or more inches (13 or more cm.) in 
length.  
2.  Scar at least one-quarter inch (0.6 cm.) wide 
at widest part.  
3.  Surface contour of scar elevated or depressed 
on palpation.  
4.  Scar adherent to underlying tissue. 
5.  Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
6.  Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). 
7.  Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
8.  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under 
DC 6207 (loss of auricle) and anatomical loss of 
the eye under DC 6061 (anatomical loss of both 
eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.

Note (3):  Take into consideration unretouched 
color photographs when evaluating under these 
criteria.

DC 7802 Scars, other than head, face or neck, 
that are superficial and that do not cause 
limited motion:

Area or areas of 144 square inches (929 sq. cm.) 
or greater.........10

Note (1):  Scars in widely separated areas as on 
two or more extremities or on anterior and 
posterior services of extremities or trunk, will 
be separately rated and combined in accordance 
with § 4.25 of this part.

Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

DC 7804 Scars, superficial, painful on 
examination...............10

Note (1):  A superficial scar is one not 
associated with underlying soft tissue damage.

Note (2):  In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See 
§ 4.68 of this part on the amputation rule.)

DC 7805 Scars, other; Rate on limitation of 
function of affected part.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to August 30, 2002, only 
the old rating criteria for the skin may be applied.  Whereas 
on and after August 30, 2002, the amended criteria may also 
be applied, but only if they are more beneficial to the 
veteran.


2.  Residuals of a Fracture of the Left Humerus (Non-Dominant 
Extremity)

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The residuals of a fracture of the veteran's left humerus 
have been evaluated under DC 5207, limitation of extension of 
the forearm.  Under 5207 for the non-dominant (i.e. minor) 
extremity, extension limited to 110 degrees warrants a 40 
percent rating; 100 degrees - 30 percent; 90 degrees - 20 
percent; 75 degrees - 20 percent; 60 degrees - 10 percent; 
and 45 degrees - 10 percent.  See 38 C.F.R. 
§ 4.71a, DC 5207 (2004).

The report of the April 2004 VA examination report indicates 
the veteran has some additional limitation of motion in his 
shoulder and elbow.  Under 5201, limitation of motion of an 
arm (minor extremity) to 25 degrees from the side warrants a 
30 percent rating.  Limitation of motion midway between side 
and shoulder warrants a 20 percent rating.  Limitation of 
motion at shoulder level also warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a, DC 5201.

Under DC 5206, limitation of the forearm for the minor 
extremity, flexion limited to 45 degrees warrants a 40 
percent rating; 55 degrees - 30 percent; 70 degrees - 20 
percent; 90 degrees - 20 percent; 100 degrees - 10 percent; 
and 110 degrees - 0 percent.  See 38 C.F.R. § 4.71a, DC 5206.

DC 5208 indicates flexion limited to 100 degrees and 
extension to 45 degrees warrants a 20 percent rating in 
either the major or minor extremity.  See 38 C.F.R. 
§ 4.71a, DC 5208.

Impairment of supination and pronation for the minor 
extremity are rated under DC 5213.  Limitation of pronation 
where motion is lost beyond middle of the arc warrants a 20 
percent rating.  When motion is lost beyond last quarter of 
arc, the hand does not approach full pronation, a 20 percent 
rating is warranted.  Limitation of supination to 30 degrees 
or less warrants a 10 percent rating.  See 38 C.F.R. 
§ 4.71a, DC 5213.

A note to the evaluation for rating disabilities of the elbow 
and forearm provides:  In all the forearm and wrist injuries, 
codes 5205 through 5213, multiple impaired finger movements 
due to tendon tie-up, muscle or nerve injury, are to be 
separately rated and combined not to exceed rating for loss 
of use of hand.  See 38 C.F.R. 
§ 4.71a, DCs 5205 to 5213.

Normal ROM for the shoulder is 0 degrees of extension to 180 
degrees of forward flexion; abduction from 0 to 180 degrees, 
and external and internal rotation from 0 to 90 degrees.  
Normal ROM for the elbow is 0 degrees of extension to 145 
degrees of flexion.    Normal forearm supination is from 0 to 
85 degrees.  Normal forearm pronation is from 0 to 80 
degrees.  See 38 C.F.R. § 4.71, Plate I.


3.  Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


4.  Extraschedular Consideration

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  




Legal Analysis

1.  A Rating Higher than 10 Percent for a Scar on the 
Forehead and Scalp

Under the old criteria, in order to warrant a higher 30 
percent rating under DC 7800 (disfiguring scars of the head, 
face or neck), the scar must be severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles (i.e. ears).  As discussed above, the scars on 
the veteran's forehead and scalp do not affect his eyelids, 
lips, ears or eyes.  The May 2004 examiner noted that because 
there was mild soft tissue atrophy and because of the 
location of the scars on his face, the disfigurement is 
moderate in nature.  The overall integrity of his skin is 
intact, and the pigmentation of the scars is similarly 
aligned to the surrounding tissues with good cosmetic 
outcome.  The underlying tissue is only mildly diminished.  
Therefore, the Board finds that the scars are more 
appropriately characterized as moderately disfiguring rather 
than severely disfiguring.  A 10 percent rating is 
appropriate under the old criteria for moderately disfiguring 
scars of the head, face and neck.  38 C.F.R. § 4.118, DC 7800 
(2002).  

Under the new criteria, in order to warrant a higher 30 
percent rating under DC 7800, the scars must have visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2004).  As 
explained above, the veteran's scars do not involve gross 
distortion or asymmetry of his features.  While the scars on 
his forehead are visible, they are only moderately 
disfiguring - maintaining the same pigmentation as the 
surrounding skin and with only slight underlying tissue loss.  

Furthermore, the scars only have one characteristic of 
disfigurement - the scars are slightly depressed on 
palpation.  The scars do not exceed more than 13 cm. in 
length, or 0.6 cm in width.  The scars are not adherent to 
underlying tissue.  Furthermore, the scars do not exceed 39 
square cm. in area - regardless of pigmentation, texture, 
underlying soft tissue loss, induration or flexibility.  

For these reasons, the claim for a rating higher than 10 
percent for a scar on the forehead and scalp must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102 (2004); see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski v. Derwinski, 1 
Vet. App. 49, 57 (1990).


2.  A Higher Compensable Rating for a Postoperative Scar of 
the Left Arm

Under the old criteria, a compensable (i.e. 10 percent rating 
or higher) would not be warranted under DC 7805 because the 
scar itself does not limit the function of the arm.  The 
Board notes that he does have limited function in his left 
arm, but, as will be discussed later in this decision, this 
limited function is due to the residuals of the fracture of 
the left humerus and not the scar itself.  

The Board has also considered whether the veteran is entitled 
to a compensable rating under the old version of DC 7803.  
But, a 10 percent rating is not warranted under DC 7803 
because the scar is well-healed and there is no evidence that 
it is poorly nourished or has repeated ulceration.  

With regard to the old version of DC 7804, a 10 percent 
rating is warranted if the superficial scar is tender and 
painful on objective demonstration.  The evidence with regard 
to this is mixed.  The May 2004 examiner noted that the 
veteran reported pain and burning sensation in his left arm.  
It is questionable whether this attributable to the scar 
itself or a residual of the fracture of the left humerus.  
However, the examiner did state that because of the minimal 
underlying soft tissue damage and location of the scars with 
underlying nerves, it is at least as likely as not that the 
associated "pins and needles" symptoms he reported could 
occur.  In addition, the March 2000 examiner noted subjective 
tenderness over the mid portion of the olecrana process of 
the ulna (i.e. elbow), but that the remainder of the scar was 
nontender.  The Board finds that the evidence with regard to 
whether the scar is tender and painful on objective 
demonstration to be in equipoise.  Therefore, he will be 
given the benefit of the doubt with regard to this.  See 38 
U.S.C.A. § 5107(b).  So a higher 10 percent rating is 
warranted under the old version of DC 7804.  

Turning to the new criteria, the Board first notes the scar 
involves minimal underlying soft tissue loss.  A "deep" 
scar is one associated with underlying soft tissue damage 
whereas a "superficial" scar is one that is not.  Given 
that the scar has only minimal underlying soft tissue loss, 
the Board will consider the criteria for both deep and 
superficial scars that do not involve the head, face, or 
neck.  

The analysis is similar under the new criteria.  The scar 
does not involve limitation of motion, therefore a 
compensable rating is not available under DC 7805.  There is 
no evidence that the scar is unstable.  So a compensable 
rating is not warranted under DC 7803.  The area does not 
exceed 929 square cm or 39 square cm - so a compensable 
rating is not warranted under either DC 7801 or 7802.  

But, as noted above, there is evidence that the veteran 
experiences a "pins and needles" sensation in his left arm 
associated with the scar.  The May 2004 examiner opined that 
the close proximity of underlying soft tissue damage with the 
underlying nerves might cause this sensation.  There is also 
evidence that at least a portion of the scar is subjectively 
tender.  So a 10 percent rating is also warranted under the 
new criteria for DC 7804 - especially when he is given the 
benefit of the doubt with regard to this.  See 38 U.S.C.A. § 
5107(b).

The Board notes, however, that a rating higher than 10 
percent is not warranted under any of the pertinent DCs.  The 
new version of DC 7801 allows for a 20 percent rating if the 
scar is deep or causes limited motion in an area exceeding 77 
square cm.  This is not the case here.

So a 10 percent rating, but no higher, is granted for a 
postoperative scar of the left arm.




3.  A Rating Higher Than 20 percent for Residuals of a 
Fracture of the Left Humerus (Non-Dominant Extremity)

In terms of functional limitation, the veteran has reported 
pain, limited motion, and weakness in his left arm.  He also 
has loss of grip strength.  

The Board notes, however, that the veteran has separate 
ratings for service-connected left ulnar neuropathy and a 
left wrist sprain associated with residuals of a fracture to 
the left humerus.  So to the extent the symptomatology with 
regard to these service-connected disabilities overlaps with 
the issue at hand - pyramiding must be avoided.  See 38 
C.F.R. § 4.14.  

The veteran's residuals of a fracture of the left humerus 
have been evaluated under DC 5207 - limitation of extension 
of the minor forearm.  The May 2004 VA examination indicated 
that extension lacked 20 degrees.  Since normal extension is 
to 0 degrees - this means extension was limited to 20 
degrees.  Dr. Schwach had similar findings - extension 
limited to 30 degrees in March 2000 and 25 degrees in May 
2001.  Under DC 5207, these results warrant a 0 percent 
rating.  A 10 percent rating is warranted when extension is 
limited to 45 degrees.  The Board notes that the February 
2005 SSOC and rating decision granted a 20 percent rating 
finding that this disability most nearly approximated the 
rating assigned when extension is limited to 75 degrees.  The 
rationale for this is unclear since extension is only limited 
to 20 degrees even when considering the DeLuca factors such 
as painful motion and fatigue.  Nonetheless, the Board will 
consider other relevant rating criteria to determine whether 
he is entitled to a rating higher than 20 percent.

Under DC 5206, limitation of flexion of the forearm (minor), 
a 30 percent rating is warranted when flexion is limited to 
55 degrees.  The May 2004 examination indicated flexion was 
limited to 120 degrees.  Dr. Schwach had similar findings - 
flexion limited to 130 degrees in March 2000 and 125 degrees 
in May 2001.  Under DC 5206, these results warrant a 0 
percent rating.  A 10 percent rating is only warranted when 
flexion is limited to 100 degrees.

Under DC 5201, limitation of motion of the arm (minor), a 30 
percent rating is warranted when the veteran can raise his 
arm only to 25 degrees from his side.  The May 2004 
examination indicated he could raise his arm to 120 degrees 
on abduction and 160 degrees on forward flexion (180 degrees 
being normal for both abduction and forward flexion).  Since 
he can raise his arm well above shoulder level (90 degrees) 
he is not be entitled to a compensable rating under DC 5201 - 
much less a 30 percent rating.

The May 2004 VA examination found no malunion or nonunion of 
the humerus.  Other than it being held in flexion in an 
abnormal position, there were no other deformities.  So DC 
5202 is inapplicable.  

The May 2004 VA examination indicated supination was limited 
to 30 degrees.  Dr. Schwach indicated supination was limited 
to 50 degrees in March 2000, and 5 degrees in May 2001.  
(Normal supination is from 0 to 85 degrees).  Limitation of 
supination to 30 degrees or less warrants a 10 percent rating 
under DC 5213.  A rating higher than 10 percent is not 
available under the rating criteria for supination.  

So, with regard to the functional limitation of motion of the 
left arm, the veteran is entitled to a 10 percent schedular 
rating for limited supination under DC 5213.  When 
considering the DeLuca factors such as pain, fatigue, and 
incoordination, the May 2004 examiner indicated that the ROM 
measurements did not change upon repeated tests.  Although he 
did indicate he had flare-ups twice a week, the 20 percent 
rating assigned by the February 2005 SSOC and rating decision 
more than account for this.  

In addition, the veteran reported loss of grip strength in 
his left hand.  Dr. Schwach, in March 2000, measured his grip 
strength using a dynamometer.  One test suggested grip 
strength of 86 pounds of pressure on the right versus 42 on 
the left.  On repeat testing, however, the right grip 
strength decreased to 67 pounds and the left increased to 55 
pounds.  While some difference in grip strength is to be 
expected between the dominant and non-dominant hand, an April 
2004 VA peripheral nerves examination revealed that he had 
signs of ulnar neuropathy and some weakness in digits 4 and 5 
in the left hand and along the ulnar surface of the forearm.  
The examiner also opined that this condition was at least as 
likely as not due to the humerus fracture that occurred in 
the service.  And, as mentioned, service connection for ulnar 
neuropathy was granted in an October 2004 and assigned a 
separate rating.  So this symptomatology - loss of grip 
strength - has already been accounted for.

For these reasons, the claim for a rating higher than 20 
percent for residuals of a fracture of the left humerus must 
be denied because the preponderance of the evidence is 
unfavorable, meaning the benefit-of-the-doubt doctrine does 
not apply.  38 C.F.R. § 3.102; see also Alemany v. Brown, 9 
Vet. App. at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


4.  Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them.  
The disabilities also have not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned ratings, or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but certainly not to the level that would 
require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply 
are not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

The claim for a rating higher than 10 percent for a scar on 
the forehead and scalp is denied.

A 10 percent rating, but no higher, is granted for a 
postoperative scar on the left arm, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for a rating higher than 20 percent for residuals 
of a fracture of the left humerus is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


